Hooker, J.
A decree of the circuit court, restraining the defendants, Nehemiah and Merritt E. Lamb, from constructing a contemplated drain, was affirmed by this court. See 100 Mich. 424. The complainant claims that *686a preliminary injunction was disregarded, and, upon proceedings instituted against them for the purpose, both defendants were found guilty of violating the injunction, and they were required to pay to the complainant the sum of $155.38, that being the amount of his actual loss and injury in the premises. Nehemiah Lamb has appealed from the decree.
It is contended that there is no evidence connecting Nehemiah Lamb, and that all of the digging done subsequent to the service of the injunction was upon the land of Merritt E. Lamb, and that he cannot be considered responsible for the acts of his brother. The circuit judge, who saw the witnesses, seems to have been convinced that Nehemiah Lamb participated in the acts constituting the violation of the injunction, and we see no reason for doubting the justice of his conclusion or disturbing his decree, which is hereby affirmed.
The other Justices concurred.